Citation Nr: 1824970	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-48 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected restrictive lung disease.  

4.  Entitlement to an initial rating in excess of 30 percent for service-connected restrictive lung disease.

5.  Entitlement to special monthly compensation based on housebound status. 

6.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.




REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970. 

This appeal came to the Board of Veterans' Appeals (Board) on appeal from June 2012, December 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran appealed these rating actions and the RO's determinations therein to the Board.  This appeal ensued. 

In April 2015, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.

In January 2016, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  

The issues numbered four (4) through six (6) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1.  The Veteran's right and left knee osteoarthritis and patellofemoral pain syndrome had onset during service. 

2.  The Veteran's obstructive sleep apnea had its onset during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee osteoarthritis and patellofemoral pain syndrome have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a left knee osteoarthritis and patellofemoral pain syndrome have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Merits Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., arthritis) a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, as the Veteran has been found to have arthritis of both knees, the tenets of 3.303(b) are applicable to the claims for service connection for right and left knee disabilities.  As sleep apnea is not a chronic disease, the tenets of 3.303(b) and continuity of symptomatology are not applicable to the claim for service connection for this disability. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

i) Right and Left Knee Disabilities

The Veteran contends that his current right and left knee disabilities are the result of having to repeatedly walk on ship decks and stairs as part of his duties on "Flag Staff" during service.  See December 2012 Notice of Disagreement, and November 2016 VA Knee/Lower Leg Disability Benefits Questionnaire (DBQ).

The Board notes that the Veteran has osteoarthritis and patellofemoral pain syndrome of both knees. See November 2016 Knee/Lower Leg DBQ.  Thus, Shedden element number one, evidence of a current disability, has been met with respect to the claims for service connection for both knees. 

In regard to Shedden element number two, evidence of in-service disease or injury, the Veteran's service treatment records are silent for any complaint, treatment, or diagnoses of the knees.  A January 1970 service discharge examination report reflects that the Veteran's lower extremities were evaluated as normal.  Notwithstanding the foregoing, the Veteran's DD 214 and military personnel records reflects that he served aboard and served on the Flag Bridge Team.  The Board accordingly finds that the Veteran's contention that he had in-service knee problems as a result of having to repeatedly walk on the ships and decks as part of the Flag Team to be consistent with the circumstances of his military service and, as a result, element two has been met.  38 U.S.C. § 1154(a). 

Therefore, the only remaining consideration before the Board is element number three, nexus of the Veteran's bilateral knee disabilities to military service.  The Veteran has maintained that he has had knee problems ever since he repeatedly had to walk the ship's deck as part of his duties on the Flag Team.  The Board finds his reports highly probative, as the Veteran is competent to offer this information and has remained consistent in his statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a layperson is competent to report on the onset and recurrence of symptoms); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, one medical opinion addresses this element and it is supportive of the claim.  In November 2016, after a review of the above-cited evidence and physical evaluation of the Veteran's knees, a VA physician opined that it was at least as likely as not that the Veteran's right and left knee disabilities had their onset during military service.  The VA physician reasoned that running ships stairs all day long would have been hard on the Veteran's knees due to the pitch and roll of the ship (i.e., ship going up and down and side to side), would have affected the planting of his feet on the hard surfaces (steel), and that the Veteran would have worn the standard uniform shoes which would not have offered much support.  Therefore, the VA physician concluded that the Veteran's right and left knee conditions were directly related to his military duties.  The November 2016 VA physician relied heavily upon the Veteran's in-service history aboard a Navy aircraft carrier in formulating his favorable opinion.  Thus, the Board finds that service connection is warranted for right and left knee osteoarthritis and patellofemoral pain syndrome.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ii) Sleep Apnea 

The Veteran contends that his sleeping problems began during service after he became sleep deprived as a result of being a victim of racism and hostile work environment.  See December 2012 Notice of Disagreement.

First, there is a diagnosis of sleep apnea. See November 2016 DBQ.  Thus, Shedden element number one, evidence of a current disability, has been met with respect to this claim. 

Second, regarding Shedden element number two, evidence of in-service disease or injury, the Veteran's service treatment records are silent for any complaint, treatment, or diagnoses of sleep apnea.  The Veteran has competently and consistently reported, however, that he had sleeping difficulty and chronic sleep problems during service.  See Layno, 6 Vet. App. at 469-70 (1994); Caluza, 7 Vet. App. at 511.  The Board finds that the Veteran's contentions are consistent with the circumstances of his military service and, as a result, element two has been met.  38 U.S.C. § 1154(a). 

Therefore, the only remaining consideration before the Board is element number three, nexus of the Veteran's sleep apnea to military service.  In an October 2012 statement, the Veteran's ex-wife noted that she was married to the Veteran from 1977 to 2004.  She reported that he snored and stopped breathing while sleeping.

Further, the November 2016 VA examiner, while initially stating that the Veteran's OSA was not related to service, ultimately concluded that it was at least as likely as not related to service based on the Veteran's allegations of being involved in a hostile workspace over a long period of time that had affected his rest and recovery.  The examiner noted that hit was possible to have the genesis of an obstructive sleep disorder after a period of chronic sleep deprivation and circadian rhythm disruption.  The examiner also noted that the awareness of this disease was quite recent, and that OSA had been noted to develop in medical interns and residents exposed to chronic sleep deprivations and circadian rhythm disruption.  Therefore, per his lay statements, it would be related to service.  As such, resolving all reasonable doubt in his favor, the Board finds that service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for a right knee osteoarthritis and patellofemoral pain syndrome is granted. 

Service connection for a left knee osteoarthritis and patellofemoral pain syndrome is granted. 

Service connection for obstructive sleep apnea is granted. 


REMAND

Regarding the claim for an increased evaluation for service-connected restrictive lung disease, remand is required for an adequate VA examination or explanation.  Remand may be required if record before the Board contains insufficient medical information for evaluation purposes.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  VA examined the Veteran in November 2016 and October 2017.  A review of these reports reflects that exercise capacity testing was not performed, at either examination, and there was no explanation for the failure to perform the test.  The results of these tests are necessary to determine whether the Veteran is entitled to an increased rating for his restrictive lung disease.   

The Veteran's claims for special monthly compensation are inextricably intertwined with the issue being remanded as the grant of an increased rating could affect entitlement to this benefit.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA pulmonary examination to evaluate the nature and severity of his restrictive lung disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant DBQ must be utilized.  If an exercise capacity test is not conducted, an explanation must be provided. 
   
 2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
 3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
 4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


